            Case 5:19-cv-00585 Document 1 Filed 05/30/19 Page 1 of 7



                             IN THE DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


VANIA MARTINEZ AND                §
ALEXANDRIA BEJERANO AS NEXT       §
FRIEND OF JOSEPH VALADEZ, A MINOR §
                                  §
V.                                §                               Civil Action No. 5:19-CV-00585
                                  §
UNITED STATES OF AMERICA          §


                           PLAINTIFF'S ORIGINAL COMPLAINT

Now comes VANIA MARTINEZ and ALEXANDRIA BEJERANO, AS NEXT FRIEND OF

JOSEPH VALADEZ, A MINOR, complaining of and about The United States of America,

Defendant, and for cause of action would show the Court and Jury as follows:

                                               I.
                                            PARTIES

1.1.   Plaintiff, VANIA MARTINEZ, is a resident of Val Verde County, Texas.

1.2.   Plaintiff, ALEXANDRIA BEJERANO, AS NEXT FRIEND OF JOSEPH VALADEZ, A

MINOR, is a resident of Val Verde County, Texas.

1.3.   This action is brought against the United States of America Department of the Air Force

(“The Department”) for the acts and omissions of its servicemembers, staff, agents, servants,

representatives, and/or employees (hereinafter cumulatively the Department’s “Agents”) on

Laughlin Air Force Base.

1.4.   Defendant THE UNITED STATES OF AMERICA may be served with citation on its

registered agent, Mr. John F. Bash, United States Attorney for the Western District of Texas, at his

office located at 601 N.W. Loop 410, Suite 600, San Antonio, Texas 78216, and by sending a true

and correct copy of the Complaint, via certified mail, return receipt requested to the Honorable

                                                 1
             Case 5:19-cv-00585 Document 1 Filed 05/30/19 Page 2 of 7



William P. Barr, Attorney General of the United States of America, Department of Justice, 950

Pennsylvania Avenue N.W., Room B-103, Washington, D.C. 20530. Service of citation is

requested at this time.

                                             II.
                                  JURISDICTION AND VENUE

2.1.    This Court has jurisdiction over this matter pursuant to the Federal Torts Claims Act

(“FTCA”), 28 U.S.C. § 2671 et seq., and 28 U.S.C. § 1346(b). Venue is proper in the United States

District Court for the Western District of Texas as the acts or omissions complained of all occurred

within the Western District and it is the district where Plaintiffs reside. 28 U.S.C. § 1402(b).

2.2     Pursuant to the FTCA, a Federal Tort Claim (Standard Form 95) was filed with The United

States Department of the Air Force on November 16, 2018, for each Plaintiff. The Department of the

Air Force formally acknowledged the claim in a letter dated November 21, 2018. A true and correct

copy of this letter is attached hereto as Exhibit “A”. More than six months have elapsed since the

claim was filed, and The Department has not made final disposition of the claim. Pursuant to 28

U.S.C. § 2675(a), failure to make final disposition within six months after filing constitutes a final

denial rendering Plaintiffs’ claims ripe and proper for determination by this Court.

                                                III.
                                               FACTS

3.1     On July 27, 2017, Plaintiffs were swimming at an outdoor pool complex located at Building

399 within Laughlin Air Force Base in Del Rio, Texas. A large overhead awning which was without

Plaintiffs’ knowledge improperly attached to the building fell suddenly and without warning,

forcefully striking Plaintiffs on the head, neck, and upper back. Plaintiffs were pinned underwater

for several seconds until bystanders could lift the awning to allow their escape. Plaintiffs each

suffered severe bodily injury as a result of the impact.



                                                   2
              Case 5:19-cv-00585 Document 1 Filed 05/30/19 Page 3 of 7



        3.2    At all times relevant, The Department, by and through its Agents at Laughlin Air

Force Base, occupied, maintained, or otherwise had actual or constructive control over the premises.

Plaintiffs allege The Department and its Agents negligently allowed the area to become

unreasonably dangerous, negligently permitted such dangerous condition to exist, and

negligently failed to adequately and sufficiently warn Plaintiff of the condition of the area despite

the fact that, upon information and belief, The Department and its Agents knew of the existence

of the condition and that there was a substantial likelihood of someone being injured as happened

to Plaintiffs. Plaintiffs further allege the condition in the area had continued for such a period of

time that it would have been remedied if The Department and its Agents had exercised ordinary

care in the maintenance of the premises.

                                             VI.
                                      CAUSES OF ACTION

4.1    Plaintiffs incorporate by reference Section III as if set forth in full.

A.     Premises Claim

4.2    Plaintiffs allege that The Department and its Agents negligently allowed the area to

become dangerous, negligently permitted such dangerous condition to exist, and negligently

failed to warn Plaintiffs of the condition of the area despite The Department and its Agents

knowing of the existence of the condition and that there was a likelihood of someone being

injured as happened to Plaintiffs. Plaintiffs further allege that the condition in the area had

continued for such a period of time that it would have been remedied if The Department and its

Agents had exercised ordinary care in the maintenance of the premises.

4.3    The Department of the Air Force, and its Agents who were at all times acting in the course

and scope of their employment, were guilty of negligence toward Plaintiffs, who had no actual

knowledge of the unreasonably dangerous condition:

                                                  3
             Case 5:19-cv-00585 Document 1 Filed 05/30/19 Page 4 of 7



        a.     in failing to maintain reasonably safe premises;

        b.     in failing to correct the dangerous condition which was existed; and,

        c.     in failing to adequately warn invitees, including Plaintiff, that a dangerous
               condition existed.

4.4    Plaintiffs allege that each and every, all and singular, of the aforementioned acts and/or

omissions on the part of the Department and its Agents constitute negligence which was and is

the direct and proximate cause of the injuries and damages sustained by Plaintiffs hereinafter set

out. Plaintiffs seek damages within the jurisdictional limits of this Court.

B.     Negligence

4.5    In the alternative, The Department and its Agents had a duty to exercise ordinary care and

the occurrence made the basis of this suit, along with Plaintiff’s resulting injuries and damages,

were proximately caused by the negligent conduct of Defendants(s) in one or more of the

following respects:

       a.      In failing to properly attach the awning;

       b.      In failing to remedy the dangerous condition created by the awning; and

       c.      In failing to provide warning that the awning constituted a dangerous condition.

4.6    Plaintiffs allege that each and every, all and singular, of the aforementioned acts and/or

omissions on the part of The Department and its Agents constitute negligence which was and is

the direct and proximate cause of the injuries and damages sustained by Plaintiffs hereinafter set

out. Plaintiffs seek damages within the jurisdictional limits of this Court.


                                               V.
                                            DAMAGES

5.1    Plaintiffs would show that as a direct result of the negligence of The Department and its

Agents, Plaintiff MARTINEZ was caused to suffer serious and permanent personal injuries to

                                                 4
             Case 5:19-cv-00585 Document 1 Filed 05/30/19 Page 5 of 7



her body generally. Plaintiff, as a direct and proximate result of the awning collapse and the

aforesaid negligence of The Department and its Agents, has incurred the following damages:

        a.     reasonable and necessary medical expenses in the past;

        b.     reasonable and necessary medical expenses which, in all reasonable probability,
               will be incurred in the future;

        c.     physical pain suffered in the past;

        d.     physical pain which, in all reasonable probability, will be suffered in the future;

        e.     mental anguish suffered in the past;

        f.     mental anguish which, in all reasonable probability, will be suffered in the future;

        g.     physical impairment in the past;

        h.     physical impairment which, in all reasonable probability, will be suffered in the
               future;

        i.     mental impairment in the past;

        j.     mental impairment which, in all reasonable probability, will be suffered in the
               future;

        k.     disfigurement suffered in the past; and

        l.     disfigurement which, in all reasonable probability, will be suffered in the future.

5.2    Plaintiffs would show that as a direct result of the negligence of The Department and its

Agents, Plaintiff VALADEZ was caused to suffer serious and permanent personal injuries to his

body generally. Plaintiff, as a direct and proximate result of the awning collapse and the aforesaid

negligence of The Department and its Agents, has incurred the following damages:

        a.     reasonable and necessary medical expenses in the past;

        b.     reasonable and necessary medical expenses which, in all reasonable probability,
               will be incurred in the future;

                                                  5
             Case 5:19-cv-00585 Document 1 Filed 05/30/19 Page 6 of 7



        c.      physical pain suffered in the past;

        d.      mental anguish suffered in the past;

        e.      mental anguish which, in all reasonable probability, will be suffered in the future.

                                               VI.
                                             PRAYER

6.     WHEREFORE, PREMISES CONSIDERED, Plaintiffs, VANIA MARTINEZ and

ALEXANDRIA BEJERANO, AS NEXT FRIEND OF JOSEPH VALADEZ, A MINOR,

requests that Defendants be cited to appear and answer herein; that, on final hearing of this

cause, Plaintiffs have judgment against Defendants for actual damages in an amount deemed to

be just and fair by the Jury which will be a sum within the jurisdictional limits of this Court; for

costs of suit; for prejudgment and post-judgment interest at the maximum legal rate; and, for

such other relief to which Plaintiffs may be justly entitled


                                               Respectfully submitted,
                                               KETTERMAN ROWLAND & WESTLUND
                                               16500 San Pedro, Suite 302
                                               San Antonio, Texas 78232
                                               (210) 490-7402; Telephone
                                               (210) 490-8372; Facsimile
                                               scott@krwlawyers.com; Email
                                               taylor@krwlawyers.com; Email




                                               BY:            _______
                                                       R. SCOTT WESTLUND
                                                       State Bar No. 00791906
                                                       TAYLOR HARPER
                                                       State Bar No. 24091573


                                                       ATTORNEYS FOR PLAINTIFFS


                                                  6
            Case 5:19-cv-00585 Document 1 Filed 05/30/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing has been provided to the
following counsel of record:

       Mr. John F. Bash
       United States Attorney for the Western District of Texas
       601 N.W. Loop 410, Suite 600
       San Antonio, Texas 78216

       on this the 29th May 2019.




                                                   ________
                                             R. SCOTT WESTLUND
                                             TAYLOR HARPER




                                                7
